Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 1 of 15 PageID #:1131

                                                                                  1


  1                    IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
  2                              EASTERN DIVISION

  3
       ANNABELLE YAO, on behalf of herself             )   Docket No. 18 C 7865
  4    and all others similarly situated,              )
                                                       )
  5                                  Plaintiff,        )
                                                       )
  6                    vs.                             )
                                                       )
  7    CARILLON TOWER/CHICAGO LP, et al.,              )   Chicago, Illinois
                                                       )   February 12, 2019
  8                                  Defendants.       )   9:30 o'clock a.m.

  9
                  TRANSCRIPT OF PROCEEDINGS - STATUS AND MOTIONS
 10                  BEFORE THE HONORABLE CHARLES P. KOCORAS

 11
       APPEARANCES:
 12

 13    For the Plaintiff:            GLEN J. DUNN & ASSOCIATES
                                     BY: MR. GLEN J. DUNN, JR.
 14                                  221 N. LaSalle St., Suite 1414
                                     Chicago, Illinois 60601
 15
                                     MR. DOUGLAS E. LITOWITZ
 16                                  413 Locust Place
                                     Deerfield, Illinois 60015
 17

 18    For the Defts.                GREENBERG TRAURIG LLP
       Carillon Tower,               BY: MR. DANIEL G. HILDEBRAND
 19    Forefront, Symmetry           77 W. Wacker Drive, Suite 3100
       and Laytin:                   Chicago, Illinois 60601
 20

 21    For the Deft. Tizi:           SEYFARTH SHAW LLP
                                     BY: MR. COLTON D. LONG
 22                                  233 S. Wacker Drive, Suite 8000
                                     Chicago, Illinois 60606
 23

 24    For the Deft. TD Bank:        O'MELVENY & MYERS, LLP.
                                     BY: MR. EDWARD N. MOSS
 25                                  7 Times Square
                                     New York, New York 10036
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 2 of 15 PageID #:1132

                                                                                2


  1    APPEARANCES     (Continued):

  2
       For the Deft. TD Bank:        RACHLIS DUFF ADLER PEEL & KAPLAN, LLC
  3                                  BY: MR. KEVIN B. DUFF
                                     542 S. Dearborn St., Suite 900
  4                                  Chicago, Illinois 60605

  5
       For the Deft. Fordham:        PRETZEL & STOUFFER, CHTD.
  6                                  BY: MR. JAMES J., SIPCHEN
                                     One S. Wacker Drive, Suite 2500
  7                                  Chicago, Illinois 60606

  8
       Court Reporter:               MS. JOENE HANHARDT
  9                                  Official Court Reporter
                                     219 S. Dearborn Street, Suite 1744-A
 10                                  Chicago, Illinois 60604
                                     (312) 435-6874
 11
                         * * * * * * * * * * * * * * * * * *
 12
                               PROCEEDINGS RECORDED BY
 13                             MECHANICAL STENOGRAPHY
                           TRANSCRIPT PRODUCED BY COMPUTER
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 3 of 15 PageID #:1133

                                                                                3


  1               THE CLERK:     18 C 7865, Yao vs. Carillon Tower/Chicago

  2    LP, et al.     Status; motion for preliminary injunction; to

  3    enforce; and, motion to dismiss.

  4               MR. DUNN:     Good morning, your Honor, Glen Dunn --

  5    D-u-n-n -- for plaintiffs.

  6               THE COURT:     Good morning.

  7               MR. LITOWITZ:      Doug Litowitz -- L-i-t-o-w-i-t-z -- for

  8    plaintiffs.

  9               MR. HILDEBRAND:       Dan Hildebrand, Greenberg Traurig,

 10    for the Carillon, Symmetry, Forefront and Mr. Laytin

 11    defendants.

 12               MR. LONG:     Colton Long, Seyfarth Shaw LLP, for the

 13    defendant Tizi LLC.

 14               MR. SIPCHEN:      Good morning, your Honor, Jim Sipchen

 15    representing the defendant Fordham Real Estate LLC.

 16               MR. MOSS:     Good morning, your Honor, Edward Moss here

 17    for TD Bank.

 18               MR. DUFF:     Good morning, your Honor, Kevin Duff, also

 19    for TD Bank.

 20               THE COURT:     Good morning.

 21               So, where are we in this $49.5 million case?

 22               MR. DUNN:     Judge, where we are at right now is that

 23    Mr. Laytin and the general partner, as well as Fordham, who is

 24    the developer, and TD Bank, who is escrow agent, they have all

 25    filed motions to dismiss.
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 4 of 15 PageID #:1134

                                                                                  4


  1               There are various bases, but one of the bases is that

  2    Ms. Yao, the class representative and current plaintiff, has

  3    signed a settlement agreement with Mr. Laytin.

  4               We have filed --

  5               THE COURT:     As to all of her claims?

  6               MR. DUNN:     As to all of her claims, yes.

  7               We are currently in -- we were in -- negotiations with

  8    Dan regarding -- and with Mr. Laytin regarding -- settlement of

  9    our nine other clients.        Those negotiations have gone nowhere.

 10               We filed a motion to enforce the settlement, because

 11    we think that they are in breach of the terms.              But I have a

 12    suggestion for the Court.

 13               It appears in their motion to dismiss that EB-5, the

 14    fund, and Mr. Laytin, who is the primary party here because

 15    through the PPM and through the offering there are various

 16    indemnification agreements that all -- all -- of these parties

 17    kind of lead back to Mr. Laytin.

 18               So, what we might suggest to the Court is that as we

 19    were talking with Mr. Hildebrand, we wanted to file an amended

 20    complaint adding our other plaintiffs.

 21               And what we might suggest is, since they have said in

 22    their pleadings that they anticipate they encountered some

 23    unanticipated obstacles with a family trust or some other

 24    things to pay the money, which has its own set of concerns, but

 25    if we can set a date for them to make the payment that they
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 5 of 15 PageID #:1135

                                                                                     5


  1    anticipate making to Ms. Yao, which is a $562,000 payment, out

  2    of, you know, $50 million worth of funds, maybe we can set a

  3    status date after that, before which we can file our amended

  4    complaint.

  5               And, in that way, either they will have paid Ms. Yao;

  6    she will be out; we can amend her out and add our nine new

  7    plaintiffs; or, they will not have paid Ms. Yao and, then, we

  8    will file an amended complaint with ten plaintiffs, including

  9    Ms. Yao, and we will be filing a different motion, whether it

 10    is a motion for sanctions or for whatever the case may be.

 11               And, at that time, the other defendants -- I think we

 12    can cure some of what the other defendants are complaining of,

 13    in terms of the factual pleading.           And, at that time, they can

 14    either review their motions or their motions will be moot.

 15               And that might be the most efficient way for us to

 16    proceed.     And we can do that fairly quickly, if, you know --

 17    depending on what Mr. Laytin's attorney can say, in terms of

 18    what "paying in the coming days" means to them.

 19               THE COURT:     When is the payment scheduled or

 20    anticipated?

 21               MR. LITOWITZ:      That's --

 22               MR. DUNN:     Let him -- let him -- talk.

 23               MR. HILDEBRAND:       Your Honor, if I may, Dan Hildebrand

 24    for the Carillon Tower defendants.

 25               The settlement agreement is fully executed.              It runs
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 6 of 15 PageID #:1136

                                                                                6


  1    between Carillon Tower LP, the limited partnership entity of

  2    which Mr. Laytin is a manager, okay, and Ms. Yao.

  3               It is fully executed.        It provides for prompt payment

  4    of the redemption consideration.

  5               The structure of the agreement is to return the full

  6    amount of Ms. Yao's limited partnership.

  7               THE COURT:     Is that the $500,000?

  8               MR. HILDEBRAND:       Yes, yes.

  9               So, the -- it is called a redemption agreement.

 10               The structure provides for the return of Ms. Yao's

 11    full interest in the limited partnership.

 12               And the terms of the agreement provide for prompt

 13    payment.     And my clients intended to tender payment shortly

 14    after the agreement was fully executed.             And they ran into some

 15    internal issues, shall we say, with the structure of the

 16    partnership.

 17               I am really not privy to the details.

 18               THE COURT:     Yes.

 19               MR. HILDEBRAND:       I think they need to round up some

 20    signatures from a family trust and they just didn't anticipate

 21    that --

 22               THE COURT:     Well, lots of --

 23               MR. HILDEBRAND:       -- when we were executing the

 24    agreement.

 25               THE COURT:     -- times, in cases like this, it is a
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 7 of 15 PageID #:1137

                                                                                7


  1    question of rounding up money as opposed to signatures.

  2               (Laughter.)

  3               MR. HILDEBRAND:       Yes.

  4               And I think -- I think -- that is where we are.

  5               The only -- the only -- difficulty -- I am in general

  6    agreement with Mr. Dunn's proposal.            I do not have enough

  7    information to provide a date certain as to whether it will be

  8    48 hours or 72 hours or --

  9               THE COURT:     Well --

 10               MR. HILDEBRAND:       -- another five days.

 11               THE COURT:     -- "prompt" means sooner rather than

 12    later.

 13               MR. HILDEBRAND:       Yes, we understand that.

 14               MR. LITOWITZ:      If I may, your Honor?

 15               We filed a case in New York where Mr. Laytin, the

 16    defendant, promised to make payment to a different investor in

 17    this exact same deal in October and has not made payment.

 18               There is a lawsuit in New York to enforce payment of

 19    that settlement.       So, we have no faith whatsoever that this

 20    money is anywhere.

 21               We --

 22               MR. DUNN:     All right.

 23               Maybe you should give them an opportunity.

 24               THE COURT:     Yes, yes.

 25               Hold on.
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 8 of 15 PageID #:1138

                                                                                8


  1               Look --

  2               MR. DUNN:     If they are going to commit to a date and

  3    the Court wants to enter an order, then we can proceed from

  4    there.

  5               THE COURT:     The present tentative agreement is prompt

  6    payment.     So, we will know that sooner rather than later.

  7               MR. LITOWITZ:      It was prompt payment.

  8               THE COURT:     Pardon?

  9               MR. LITOWITZ:      Yes, it was prompt payment --

 10               THE COURT:     Right.

 11               MR. LITOWITZ:      -- two weeks ago.

 12               THE COURT:     Well, it will be even prompter now --

 13               (Laughter.)

 14               THE COURT:     -- by two weeks.

 15               (Laughter.)

 16               THE COURT:     Let me leave on hold the notion of an

 17    amended complaint until I hear from anybody else who opposes

 18    the notion of a short delay to see if payment is made and

 19    whatever other terms of the agreement are satisfied; and, then,

 20    the necessity to either have ten plaintiffs or nine new ones.

 21               That is the proposal on the table.

 22               Who has a dissent from that?

 23               (No response.)

 24               THE COURT:     All right.

 25               What period of time do you think is called for, to see
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 9 of 15 PageID #:1139

                                                                                  9


  1    if the payment is made and your amendment, no matter which way

  2    it goes -- either add nine or substitute nine for one?

  3               MR. DUNN:     You know, I am going to be in Mississippi

  4    all next week taking depositions in another matter.                So, I

  5    don't think I can do it any faster than two weeks, your Honor.

  6               And I think that gives -- Mr. Hildebrand had said 78

  7    hours or maybe a couple days.          So, I think two weeks is

  8    certainly within the period of time that --

  9               THE COURT:     Two weeks would be more than ample.

 10               MR. DUNN:     Okay.

 11               THE COURT:     And if that is your schedule and you are

 12    necessary here, then I am inclined to give you the two weeks

 13    and see where it goes.

 14               MR. DUNN:     I think that is great.

 15               THE COURT:     Now, is there any -- was there a

 16    request -- somebody wants a preliminary injunction for

 17    information on various things.          And, so, is that still alive

 18    and pending?

 19               It is pending, but is it alive and precipitous --

 20               MR. DUNN:     The character --

 21               THE COURT:     -- for resolution?

 22               MR. DUNN:     The character of that preliminary

 23    injunction, your Honor, will be colored, I think, quite a lot

 24    by whether or not Mr. Laytin agrees or whether he makes the

 25    payment pursuant to his counsel's representation.
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 10 of 15 PageID #:1140

                                                                                 10


   1               And I think I would also suggest to the Court that

   2   perhaps we continue that TRO until we reconvene in two weeks.

   3   And, at that time, we will know whether or not there is good

   4   faith, in terms of, you know, their intention --

   5               THE COURT:     All right.

   6               MR. DUNN:     -- to make good on their settlement.

   7               MR. HILDEBRAND:       May I?

   8               THE COURT:     Go ahead.

   9               MR. HILDEBRAND:       Yes.

  10               So, your Honor, I understand the practical wisdom of

  11   the approach Mr. Dunn is advocating.            And I just want to state

  12   my client's position for the record.

  13               Having entered into an executed settlement agreement,

  14   Ms. Yao is not properly before the Court.              That is why we filed

  15   a motion to dismiss based on lack of subject matter

  16   jurisdiction.

  17               So, I am happy to go along with this, but there is no

  18   plaintiff right now that can assert a preliminary injunction.

  19               THE COURT:     Well --

  20               MR. HILDEBRAND:       There is a further --

  21               THE COURT:     -- she is still in this case, right?

  22               MR. DUNN:     Yes.

  23               MR. LITOWITZ:      She hasn't --

  24               THE COURT:     Yes.    I have not gotten rid of her yet.

  25               MR. DUNN:     Right.
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 11 of 15 PageID #:1141

                                                                                       11


   1               MR. LITOWITZ:      Right.

   2               THE COURT:     So, she is alive and well --

   3               MR. DUNN:     Correct.

   4               THE COURT:     -- and waiting for her 500,000 bucks.

   5               MR. HILDEBRAND:      I understand, your Honor.

   6               THE COURT:     Okay?

   7               All right.

   8               MR. HILDEBRAND:      I just wanted to get our subject

   9   matter --

  10               THE COURT:     I appreciate that --

  11               MR. HILDEBRAND:      -- jurisdiction on the record.

  12               THE COURT:     -- but those are pending matters.              And

  13   there have been no court orders saying she is a non-entity

  14   here.

  15               MR. DUNN:     That is right.

  16               MR. HILDEBRAND:      Very good.

  17               THE COURT:     So, I, at least facially, have subject

  18   matter jurisdiction.

  19               MR. HILDEBRAND:      You do.     And I agree with the wisdom

  20   of Mr. Dunn's approach.

  21               THE COURT:     All right.

  22               MR. HILDEBRAND:      I just wanted to get that position on

  23   the record.

  24               THE COURT:     All right.

  25               I take it there is no dissent to putting everything
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 12 of 15 PageID #:1142

                                                                                      12


   1   over for two weeks, to see if the execution is achieved and

   2   what the nature of the amendment is going to look like and how

   3   much time would be needed to prepare such and file such.

   4               MR. LITOWITZ:      I do have one thing, your Honor, if you

   5   don't -- if you don't -- mind me asking?

   6               THE COURT:     No.

   7               MR. LITOWITZ:      Our clients put forty-nine-and-a-half

   8   million dollars into this in 2015.

   9               The project was rejected.         It has gone nowhere.

  10               The money can't have been spent on anything because

  11   there is no project.

  12               THE COURT:     Was this the property at -- I realize --

  13               MR. LITOWITZ:      Superior and Wabash.

  14               THE COURT:     Superior and Wabash --

  15               MR. LITOWITZ:      Yes.

  16               THE COURT:     -- is a vacant lot?

  17               MR. LITOWITZ:      It is a vacant lot.

  18               It was rejected by Alderman Reilly and it can't go --

  19   and it can't go -- before the City Planning Commission.                   We

  20   talked to them yesterday.

  21               So, here is my point.

  22               THE COURT:     Look, I know how the City works.

  23               (Laughter.)

  24               MR. LITOWITZ:      I got you.

  25               So, here is my point.        If the money can't be spent on
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 13 of 15 PageID #:1143

                                                                                         13


   1   anything, it must be somewhere.

   2               TD was the last person that had it.           Because it went

   3   from our clients to TD.

   4               They are claiming that they don't know how they had it

   5   or where it went or where it got to.

   6               They are saying there may be a contract, there might

   7   not be a contract.

   8               It has got to be somewhere.

   9               THE COURT:     I do not disagree.

  10               MR. DUNN:     Right.

  11               THE COURT:     It may have been dispersed or dissipated,

  12   but people invested fifty million bucks, if you will -- just to

  13   round -- and they did not get what they were promised.                    That is

  14   the gist of this case.

  15               MR. LITOWITZ:      Yes.

  16               THE COURT:     And I assure you before this proceeding is

  17   over, there is going to be some answers to those questions.

  18   Okay?

  19               But the present question before the House is, is it

  20   worth streamlining the pleadings and putting them in shape and

  21   manifesting jurisdiction in this court by a delay of two weeks

  22   and to see, at least, some bona fides in an agreement that has

  23   already been reached and see if the term is satisfied.                    Okay?

  24               And I think it is, quite frankly.           And that is why I

  25   asked the question about getting information.               Because fifty
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 14 of 15 PageID #:1144

                                                                                 14


   1   million bucks went someplace and this lawsuit is, "We want our

   2   money back."      I understand that.

   3               MR. DUNN:     Okay.

   4               THE COURT:     All right.     Give me a two-week date.

   5               THE CLERK:     February 26th at 9:30.

   6               THE COURT:     Okay.

   7               Good luck.     And we will see you in a couple of weeks.

   8               MR. HILDEBRAND:       Thank you, your Honor.

   9               THE COURT:     Thank you.

  10               MR. DUNN:     Thank you, your Honor.

  11               MR. LONG:     Thank you, your Honor.

  12               MR. SIPCHEN:     Oh, your Honor?

  13               THE COURT:     Yes?

  14               MR. SIPCHEN:     There are motions to dismiss for

  15   presentment dates that are on your calendar.

  16               THE COURT:     Yes.

  17               MR. SIPCHEN:     Maybe we can enter and continue those?

  18               THE COURT:     Yes, they will all be entered and

  19   continued --

  20               MR. SIPCHEN:     Okay.

  21               THE COURT:     -- and we will, at least, allude to them

  22   when we next meet.

  23               MR. SIPCHEN:     Okay.

  24               THE COURT:     All right.

  25               MR. SIPCHEN:     Very good.
Case: 1:18-cv-07865 Document #: 70 Filed: 03/25/19 Page 15 of 15 PageID #:1145

                                                                                 15


   1               Thank you, your Honor.

   2               MR. LONG:     Thank you, Judge.

   3               MR. DUNN:     Thank you, your Honor.

   4                                   *   *   *    *   *

   5   I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
   6

   7   /s/ Joene Hanhardt                          March 19, 2019
       Official Court Reporter
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
